DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Background
The claim amendments in the Applicant’s Response to Office Action field on 12/29/21 have been entered.
According to the Amendment, 1-20 were pending.  Claim 14 was previously cancelled.  Claims 1-13 and 15-20 have been amended.  Thus, claims 1-13 and 15-20 are pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1-20 under 35 U.S.C. § 112(b) for indefiniteness have been fully considered and are persuasive.  Therefore, the §112(b) rejections have been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 13 are rejected under § 102(a)(1) as being anticipated by US Pub. No. 2017/0183158 to Zhu et al. (Zhu).  In regards to claim 13, Zhu discloses a goods sorting system, comprising: 
plurality of workstations (102) distributed in a preset distribution mode, each of the workstations corresponding to a target delivery area (103) (see ¶ [0029] for describing a parcel sorting system with a plurality of sorting outlets which are in communication or connected with a corresponding set of storage bins for receiving parcels transferred from the sorting outlets); and
a plurality of automated guided vehicles (202), each of the plurality of automated guided vehicles being configured to convey goods to one of the workstations based on the method according to claim 1 (see ¶¶ [0033], [0039] for describing a plurality of mobile transport devices adapted to transport parcels to select sorting outlets as intended).

Allowable Subject Matter
Claims 1-12 and 15-20 are allowed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655